Citation Nr: 1244253	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability.

2.  Entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability.

3.  Entitlement to service connection for bilateral ankle condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) from August 2009 and December 2009 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  Notably, the Veteran's bilateral ankle disorder claim was originally characterized as a new and material evidence claim.  The Board notes, however, that this claim requires de novo review because additional evidence received includes the Veteran's service treatment records which were not previously considered in the original rating decision.  See 38 C.F.R. § 3.156(c).  As such, the bilateral ankle claim has been recharacterized on the title page accordingly.

In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran was granted a 60-day abeyance, in order to submit additional evidence.  No additional evidence has been received at this time.

The issue of entitlement to residuals of a neck injury and recurrent herniated lumbar disc with spinal instability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.

FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability was denied by the RO in an August 1990 rating decision; the Veteran was notified in writing of the decision, although he issued a notice of disagreement, he did not submit a substantive appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's residuals of a neck injury and recurrent herniated lumbar disc with spinal instability received since the August 1990 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  A bilateral ankle disability is not currently diagnosed.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the August 1990 rating decision is new and material, and the Veteran's claim for service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Regarding the Veteran's new and material claim, the Board is granting the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the bilateral ankle claim, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in October 2009 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service personnel records, service treatment records, and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Veteran's electronic Virtual VA file, contains his service personnel records, service treatment records, as well as post-service reports of VA, private treatment and examination; as well as Social Security Administration (SSA) records.  Moreover, the Veteran's statements and testimony in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not afforded a VA examination.  The Board finds that a VA examination is not essential in this case, while the Veteran's service treatment records include complaints of ankle pain, on service separation examination, the Veteran offered no complaints of current ankle disability, and clinical evaluation of the Veteran's feet was normal.  Furthermore, there is no postservice treatment documenting current bilateral ankle disability.  Based upon this information, the Board finds that an examination for a bilateral ankle disorder is not necessary.  Id. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material evidence

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2012).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability was last denied in a rating decision of August 1990.  The Veteran submitted a notice of disagreement, however did not complete a timely substantive appeal and subsequently, the August 1990 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the August 1990 rating decision denied the claim on the basis that his neck/back disorder was determined to be unrelated to service, the Board finds that new and material evidence would consist of evidence that the Veteran's current neck/back disorder is related to his time in service. 

Evidence received since the August 1990 rating decision consists of numerous records and documents.  In a February 2010 private treatment record, D. C. L., M.D. indicates that the Veteran's current neck/back disability is likely related to the in-service motor vehicle accident.  Additionally, among other things, the Veteran testified that he initially injured his neck/back during service in a motor vehicle accident and that he has had continuous problems with his neck/back since this accident.  See February 2012 Hearing Transcript, page 33.  The Board notes that the Veteran's neck/back injury is documented in service.  See November 1972 and January 1973 service treatment notes.

The Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran has experienced neck/back symptoms since his injury in service. 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a neck/back disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.  

Service connection

The Veteran seeks service connection for a bilateral ankle disability.  He asserts that his ankles would swell up after all of the marching drills.  He also asserts that he sustained injuries to his ankles during the in-service motor vehicle accident.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (2011).  When the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disability. 

Simply stated, the competent medical evidence of record does not demonstrate that the Veteran currently suffers from either a right ankle or left ankle disability. 

Significantly, while it was noted on service entrance examination that the Veteran sustained broken ankles as a child, no residual disability was noted, and the Veteran denied any residual disability.  Furthermore, while the Veteran was seen for complaints of left ankle pain and swelling in service, (see March 1971 and April 1971 service treatment notes), on March 1973 service separation examination, clinical evaluation of the Veteran's feet was normal. 

On January 1974 VA examination, physical examination of the Veteran's bilateral ankles was unremarkable.  No ankle disability was found.

Postservice treatment records, to include VA, SSA, and private, show no complaints of or treatment for bilateral ankle disability.

The only evidence that the Veteran currently suffers from a bilateral ankle disability are statements and testimony from the Veteran and his subjective complaints of pain.  The record lacks any evidence of a diagnosed disability associated with the Veteran's ankles.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285. 

As indicated above, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of an identifiable disability of the right ankle or left ankle, service connection for a bilateral ankle disability is denied. 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability; to this extent, the appeal is granted.

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

The claim of entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability has been reopened.  The Board finds that further development is necessary.

As noted, the Veteran was involved in a motor vehicle accident while on active duty.  He sustained neck and back injuries, and was treated for such injuries, to include receiving a neck brace.  Postservice, the Veteran has also been involved in several motor vehicle accidents in which he also sustained injuries to his neck and back.  

Postservice treatment records documents degenerative disc disease to his cervical spine as well as herniated lumbar disc.

At the February 2012 Board hearing, the Veteran testified that although he had several postservice motor accidents, those accidents were relatively mild, and that the in-service accident was a very serious accident, so much so, that he should have been killed.  See February 2012 Hearing Transcript, pages 14, 27.

The Veteran has not been afforded a VA examination, and while the Veteran's private physician indicated that the in-service motor vehicle accident was likely the contributing cause to his current disability, this opinion is inadequate for rating purposes, as it is speculative and without rationale.  Furthermore, the physician did not take in consideration the Veteran's postservice motor vehicle accidents and the impact those accidents may have on his current neck/back disability.  The Board finds a remand is necessary to afford the Veteran an examination and to obtain a medical opinion as to the nature and etiology of his neck/back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Virtual VA has been reviewed and no additional records have been uploaded.  Any additional non-duplicative pertinent private treatment records, to include from Baptist Memorial Hospital in Jacksonville, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. After securing the proper authorizations where necessary, obtain and associate with the claims file all updated VA and private treatment records.  Specifically, obtain all non-duplicative records from the Gainesville VAMC, from January 2011 and any additional treatment records from the Baptist Memorial Hospital in Jacksonville.

2. Thereafter, afford the Veteran a VA examination for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability, with an appropriate examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current neck/back disorders should be diagnosed.  After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the neck/back disorder is causally or etiologically related to service, to include the in-service motor vehicle accident; or to postservice events.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.

In particular, review the lay statements as they relate to the development of his neck/back disorder and provide information as to how the statements comport with generally accepted medical norms.
If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3. The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

4. After all of the above actions have been completed, readjudicate the claim.

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.
5. Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


